Title: From George Washington to Richard Henry Lee, 23 September 1778
From: Washington, George
To: Lee, Richard Henry


          
            Dear Sir,
            Fredericksburg in the State of New York—Sep: 23d 1778
          
          Your favor of the 6th Instt did not get to my hands till the 18th—It found me at our Posts in the Highlands, on my circuit to this place—& at a time when I had neither leizure or oppertunity to write to you.
          
          
          
          I am so thoroughly impressed with the necessity of reinlisting the Army, that you may depend upon it nothing in my power to effect it, shall be left unessayed. Instructions, and Money, are in the hand<s> of every Brigade to this purpose, and I have directed Weekly returns to be mad<e> of the progress. An advance in silver Dollars, of part of the bounty money, might facilitate the business of recruiting; but I conceive that it would be attended with very pernicious consequences—not from the cause you speak of—to wit, discontenting the other Soldiers—but another source, namely opening the eyes of the whole, and setting them to reasoning upon the real difference between Specie & paper—At present, they know that every comfort, and necessary of life is insufferably dear, but do not Inquire much after the Causes; and having no Specie among them to fix the comparison by, do not attribute it to the depreciation of the paper money: but let them have occular proof that they can purchase as much with one Silver, as with four or five paper Dollars and have forestallers, and the disaffected at work among them in purchasing up the Specie, while the latter class of people are painting in lively colours the difference—using at the sametime every art in their power to poison the Minds, and sow the Seeds of discontent and then judge of the event. At any rate, I think the experiment would be dangerous, and ought not to be tried but as the de[r]nier resort, lest by obviating one evil, a greater is involved.
          The designs of the Enemy, to me, are misterious—indeed totally incomprehensible—that they are preparing for some grand manœuvre, does not admit of a doubt, but whether it is for an operation on the North River—against the French Squadron at Boston (by a junction of their Land and Sea force)—or a total, or partial evacuation of the United States, is not easy to discover—I believe, my self, that they are waiting orders; which, probably, will arrive in the August Packet, to determine their plan; and in the meanwhile are preparing to remove wholly, or in part, as they shall be directed. but, as their motions are equivocal, & will apply to either of the above cases, I have strengthned the Posts in the highlands, and thrown the Army in to such a position as to reinforce them readily, at the same [time] that we are advanced to the Eastward, & can move on in different columns, by different Routs, if the operations of the Enemy should call us to that quarter. I am Dr Sir Yr Most Obedt Hble Servt
          
            Go: Washington
          
          
          p.s. I think it likely that Mr Custis (& Colo. Bassett) may be in Phila. at the time this Letter may come to your hands—if so, I will thank you for causing to be delivered to him, a Letter herewith addressed to your care. Yrs
          
          
            G. W——n.
          
         